 


109 HR 5028 IH: Project Bioshield Material Threats Act of 2006
U.S. House of Representatives
2006-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5028 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2006 
Mr. Linder (for himself, Mr. Langevin, Mr. McCaul of Texas, Mr. Shays, Mr. Simmons, Mr. Thompson of Mississippi, Mr. Dicks, Mr. Dent, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Public Health Service Act to improve and expedite the assessment and determination of chemical, biological, radiological and nuclear material threats by the Secretary of Homeland Security under the Project BioShield program. 
 
 
1.Short titleThis Act may be cited as the Project Bioshield Material Threats Act of 2006.  
2.Bioshield program; modifications regarding material threats 
(a)In generalSection 319F–2(c)(2)(A) of the Public Health Service Act (42 U.S.C. 247d–6b(c)(2)(A)) is amended— 
(1)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively; 
(2)by moving each of such subclauses two ems to the right; 
(3)by striking (A) Material threat.—The Homeland Security Secretary and inserting the following:  
 
(A)Material threat 
(i)In generalThe Homeland Security Secretary; and 
(4)by adding at the end the following clauses: 
 
(ii)Use of existing risk assessmentsFor the purpose of satisfying the requirements of clause (i) as expeditiously as possible, the Homeland Security Secretary shall, as practicable, utilize existing risk assessments that such Secretary considers credible. 
(iii)Order of assessments 
(I)Groupings to facilitate assessment of countermeasuresIn conducting threat assessments and determinations under clause (i) of chemical, biological, radiological, and nuclear agents, the Homeland Security Secretary shall, to the extent practicable and appropriate, consider the completion of such assessments and determinations for groups of agents toward the goal of facilitating the assessment of countermeasures under paragraph (3) by the Secretary of Health and Human Services. 
(II)Categories of countermeasuresThe grouping of agents under subclause (I) by the Homeland Security Secretary shall be designed to facilitate assessments under paragraph (3) by the Secretary of Health and Human Services regarding the following two categories of countermeasures: 
(aa)Countermeasures that may address more than one agent identified under clause (i)(II). 
(bb)Countermeasures that may address adverse health consequences that are common to exposure to different agents. 
(III)Rule of constructionA particular grouping of agents pursuant to subclause (II) is not required under such subclause to facilitate assessments of both categories of countermeasures described in such subclause. A grouping may concern one category and not the other. 
(iv)Time frame for completion of certain national-security determinationsWith respect to chemical, biological, radiological, and nuclear agents known to the Homeland Security Secretary as of the day before the date of the enactment of the Project Bioshield Material Threats Act of 2006, and which such Secretary considers to be capable of significantly affecting national security, such Secretary shall complete the determinations under clause (i)(II) not later than December 31, 2007. 
(v)DefinitionFor purposes of this subparagraph, the term risk assessment means a scientific, technically-based analysis of agents that incorporates threat, vulnerability, and consequence information.. 
(b)Authorization of appropriationsSection 510(d) of the Homeland Security Act of 2002 (6 U.S.C. 320(d)) is amended— 
(1)in paragraph (1), by striking 2006, and inserting 2009,; and 
(2)by adding at the end the following: 
 
(3)Additional authorization of appropriations regarding certain threat assessmentsFor the purpose of providing an additional amount to the Secretary to assist the Secretary in meeting the requirements of clause (iv) of section 319F–2(c)(2)(A)) of the Public Health Service Act (relating to time frames), there are authorized to be appropriated such sums as may be necessary for fiscal year 2007, in addition to the authorization of appropriations established in paragraph (1). The purposes for which such additional amount may be expended include conducting risk assessments regarding clause (i)(II) of such section when there are no existing risk assessments that the Secretary considers credible.. 
 
